Citation Nr: 0108337	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to November 
1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran appears to have failed to attend a 
hearing to be held before the Board in September 2000.  See 
38 C.F.R. § 20.702(d).

The Board must note that it appears the veteran may be 
raising additional issues, including the issue of entitlement 
to service connection for a back disability and entitlement 
to a total rating based on individual unemployability due to 
a service-connected disability, though this is unclear.  
However, the Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 1991).  The RO has not fully adjudicated any 
other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  The RO should request 
the veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


REMAND

In reviewing this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Based on a review of the veteran's March 2000 substantive 
appeal, there appears to be additional medical evidence 
available which has not been associated with the veteran's 
claims folder.  The Board also believes that additional 
medical information is also required.  In this regard, the 
undersigned must note that in the past the RO has had 
difficulties evaluating the veteran.  In this case, the 
veteran has not been informed of the consequences of his 
failure to attend an evaluation.  38 C.F.R. § 3.655(b) (2000) 
states:

Original or reopened claim, or claim for 
increase. When a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The governing regulations provide that where there is the 
reasonable probability of a valid claim, a VA examination 
will be scheduled and "[i]ndividuals for whom [VA] 
examinations have been authorized and scheduled are required 
to report for such examinations."  38 C.F.R. § 3.326(a) 
(2000).  Under 38 C.F.R. § 3.655, in the case of his claim 
for increase, if the veteran fails (without good cause) to 
report for a current VA examination, the claim will be 
denied.  The Board notes this regulatory provision is not 
discretionary but mandatory.  Neither the RO nor the Board 
would have the authority to purport to adjudicate a claim for 
increase on the merits where a claimant failed to report for 
a scheduled examination without good cause.

The veteran has not been advised of the governing regulations 
concerning his duty to report for the examination and the 
substantive impact a failure to report for an examination 
"without good cause" may have on a claim for increase.  If 
he does not wish to be evaluated, he may withdraw his claim.  
In any event, in view of the new criteria and the state of 
the record, further development, as specified below, is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including treatment by the 
veteran's private health care provider or 
providers (if any).  The veteran is 
requested to assist the RO in obtaining 
these records. 

3.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a Global 
Assessment of Functioning (GAF) score for 
each psychiatric disorder diagnosed.  The 
physician should define the score 
assigned.

The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  
In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a)  The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b)  The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d)  The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
symptomatology that are vital in this 
case.  Moreover, under 38 C.F.R. § 3.655 
(2000), where a claimant fails without 
good cause to appear for a scheduled 
examination in conjunction with a claim 
for increase, the claim will be denied.  
See Connolly v. Derwinski, 1 Vet. App. 
566 (1991).

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the case should be 
reviewed by the RO.  The RO's 
consideration of referring this claim for 
an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2000) should be 
documented on readjudication.  The veteran 
is advised that any additional claims, 
including the issue of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), 
entitlement to service connection for a 
back disability, and entitlement to a 
total rating based on individual 
unemployability due to a service-connected 
disability will not be before the Board 
unless the determination of the RO is 
unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. § 7105 (West 1991). 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued should also be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




